441 So. 2d 122 (1983)
Ex parte Melvin LAWRIMORE.[*]
(Re: Melvin Larimore v. State of Alabama).
82-757.
Supreme Court of Alabama.
September 16, 1983.
J. Tilden Dillard, Decatur, for petitioner.
Charles A. Graddick, Atty. Gen., and Gerrilyn V. Grant, Asst. Atty. Gen., for the State.
BEATTY, Justice.
The judgment of the Court of Criminal Appeals, 434 So. 2d 874 denying rehearing 428 So. 2d 1378, is reversed. This case is remanded to that Court for an order remanding this case to the trial court directing that court to enter a written statement by the judge as to the evidence relied on and reasons for revoking probation. Armstrong v. State, 294 Ala. 100, 312 So. 2d 620 (1975); Gagnon v. Scarpelli, 411 U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973).
REVERSED AND REMANDED.
All the Justices concur.
NOTES
[*]  In the report of the action of the Court of Criminal Appeals, the defendant's name was spelled "Larimore." See 428 So. 2d 1378 and 434 So. 2d 874.